Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF CLIFFORD CHANCE US LLP] September 14, 2009 VIA EDGAR AND BY HAND Mr. Thomas Kluck Mr. Duc Dang Division of Corporation Finance Mail Stop 3010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: NRDC Acquisition Corp. Proxy Statement on Schedule 14A File No. 001-33749 Filed August 10, 2009 Dear Mr. Kluck: On behalf of our client, NRDC Acquisition Corp. (the Company), a Delaware corporation, set forth below are the responses of the Company to the comments of the staff of the Division of Corporation Finance (the Staff) of the Securities and Exchange Commission (the Commission), received by letter dated September 9, 2009 (the September 9 Letter), with respect to the Proxy Statement on Schedule 14A (the Proxy Statement) (File No. 001-33749) filed by the Company on August 10, 2009. The responses to the Staffs comments are set out in the order in which the comments were set out in the September 9 Letter and are numbered accordingly. We have enclosed with this letter a marked copy of Amendment No. 1 to the Proxy Statement (Amendment No. 1), which was filed today by the Company via EDGAR, reflecting all changes to the Proxy Statement. Page numbers referred to in the responses reference the applicable pages of Amendment No. 1 unless otherwise noted. General 1. We note your disclosure on page 85 that you and your affiliates or other third parties may offer to purchase your common stock issued in the initial public offering. Please provide us with a detailed analysis of the applicability of the tender offer rules, including Rule 13e-4 and Regulation 14E to these offers and/or purchases. Please note that we will refer your response to the Division of Corporation Finances Office of Mergers and Acquisitions. While the Commission has not defined the term tender offer, it has provided a set of seven elements as being characteristic of a tender offer as described in Wellman v. Dickinson and in other cases. As set forth below, we do not believe that a majority of these elements would be present in the purchase of IPO Shares as described in the proxy statement.
